Case 1:16-cv-23017-DPG Document 261 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 16-CV-23017-GAYLES/OTAZO-REYES

  SOUTHERN ALLIANCE FOR CLEAN ENERGY.
  TROPICAL AUDUBON SOCIETY, and FRIENDS
  OF THE EVERGLADES, INC.,
         Plaintiffs,
         v.

  FLORIDA POWER & LIGHT COMPANY,

         Defendant.
                                                      /


                                 STIPULATION OF DISMISSAL

         Plaintiffs Southern Alliance for Clean Energy, Tropical Audubon Society, and Friends of

  the Everglades, and Defendant Florida Power & Light Company, by and through undersigned

  counsel, hereby stipulate to the dismissal of all claims in this action pursuant to Federal Rule of

  Civil Procedure 41(a)(1)(A)(ii). This dismissal is with prejudice, each party to bear its own

  attorneys’ fees and costs.



  Dated: March 25, 2020                        For the Plaintiffs:

                                               /s/ Gary Davis
                                               Gary A. Davis (N.C. Bar No. 25976)
                                               Email: gadavis@enviroattorney.com
                                               James S. Whitlock (N.C. Bar No. 34304)
                                               Email: jwhitlock@enviroattorney.com
                                               DAVIS & WHITLOCK, P.C.
                                               21 Battery Park Avenue, Suite 206
                                               Asheville, NC 28801
                                               (828) 622-0044

                                               James M. Porter (Fla. Bar No. 443239)
                                               Email: Jim@JamesMPorterPA.com
                                               JAMES M. PORTER, P.A.
                                               9350 South Dixie Hwy., 10th Floor


                                                  1
Case 1:16-cv-23017-DPG Document 261 Entered on FLSD Docket 03/25/2020 Page 2 of 2



                                                 Miami, Florida 33156
                                                 (305) 671-1345

                                                 Counsel for Plaintiffs Southern Alliance for Clean
                                                 Energy, Tropical Audubon Society and Friends of
                                                 the Everglades


                                                 For the Defendant:

  Dated: March 25, 2020                          /s/     Neal McAliley
                                                 T. Neal McAliley (Florida Bar No. 172091)
                                                 Email: nmcaliley@carltonfields.com
                                                 CARLTON FIELDS, P.A.
                                                 100 S.E. Second Street, Suite 4200
                                                 Miami, Florida 33131-2113
                                                 Telephone: (305) 530-0050

                                                 Joseph Ianno, Jr. (Florida Bar No. 655351)
                                                 Joseph.Iannojr@fpl.com
                                                 Peter Cocotos (Florida Bar No. 063479)
                                                 Email: peter.cocotos@fpl.com
                                                 FLORIDA POWER & LIGHT COMPANY
                                                 700 University Boulevard
                                                 Juno Beach, FL 33408
                                                 Telephone: (561) 304-6742
                                                 Facsimile: (561) 691-7103

                                                 Attorneys for Defendant Florida Power & Light Co.


                                    CERTIFICATE OF SERVICE

         I hereby certify that on March 25, 2020, the foregoing document was filed electronically.

  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

  indicated on the electronic filing receipt. Parties may access this filing through the Court’s

  electronic filing system.

                                                        /s/ Neal McAliley




                                                    2
